In re: Allstate Insurance Company applying for Remedial Writs.
Writ denied. The court of appeal correctly held: “The application being considered, and time having been allowed for opposition, and this court being of the opinion that the ‘right to jury trial’, C.C.P. 1731, afforded by presumptively constitutional legislation cannot be limited except by legislation or by appropriate adjudication that the right-affording legislation is unconstitutional.
“IT IS ORDERED that the Order of February 18, 1976, insofar only as it required the posting of case (rather than simple bond as provided by La.R.S. 13:3050), be vacated.”